Citation Nr: 1412084	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-15 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left wrist De Quervain's tenosynovitis.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected right wrist De Quervain's tenosynovitis.


WITNESSES AT HEARING ON APPEAL

Veteran & her sister


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2002 to June 2007.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the original July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which assigned an initial zero percent disability evaluation for migraine headaches, and a ten percent disability rating for the left and right wrist, respectively.

During the course of the appeal, in a February 2009 rating decision, the RO increased the migraine rating to 30 percent.  Since the RO did not assign the maximum disability ratings possible, the appeal for higher disability evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is associated with the claims file. 

The issues of an increased rating for left and right wrist De Quervain's tenosynovitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During the pendency of the appeal, the Veteran has experienced weekly prostrating migraine headaches that result in emergency care, and are productive of severe economic inadaptability.

CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no higher, for migraine headaches, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2007, prior to the July 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The December 2007 letter informed the Veteran that in order to establish higher ratings, the evidence would need to show that her disabilities had increased in severity.  She was informed of the type of evidence that could be submitted to support her claims.  The December 2007 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to her claims for an increased rating for migraine headaches in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.


Analysis - Increased Rating for Migraine Headaches

The Veteran essentially contends that her migraine headaches are more disabling than contemplated by the current evaluation of 30 percent.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the Board will determine whether staged evaluations are warranted in this instance. 

The Veteran's migraine headaches have been evaluated under Diagnostic Code 8100 for migraines.  This code is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (migraine headaches).  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  

Under Diagnostic Code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating," nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In October 2008, the Veteran visited the Charleston VA medical center (VAMC) for emergency care due to her migraine headaches.  She also indicated that she had been to the Colleton County hospital three times in the past two months for migraine headaches.  

In January 2009, the Veteran visited the emergency care at the Charleston VAMC for her migraine headaches.  

In February 2009, the Veteran had a VA neurology consult in which she stated a she had a six year history of migraine headaches with severe throbbing unilateral or bilateral pain associated with photophobia, phonophobia and nausea.  She stated the migraine headaches occurred once per week, about four times a month.  She made another emergency visit to the VAMC in April 2009 and indicated she suffered from chronic daily headaches.

During a May 2009 VAMC visit the Veteran stated that she was warned about losing her job if she took any more time off for a surgery related to a separate service connected disability.  At a June 2009 VAMC visit she stated she would maybe lose her job at the prison where she worked for missing too many days of work.  The Veteran also stated she was experiencing migraine headaches three to four times per week due to the stressors in her life.  

In January 2011, she stated that her migraine headaches were so bad that she missed school and that she experienced throbbing in her head all the time, which worsened about three days per week.  

An April 2011 VA examination report indicates that the Veteran worked for two years at a corrections department and missed a lot of work due to her migraine headaches and her boss did not like this, however the Veteran eventually left because she had to have a hysterectomy and was told they could not hold her position.  After that she held a job in security and she had it for six months, after which half the employees were laid off.  She stated she could not work at present due to her hands and migraine headaches.  She was a student at that time.  

In May 2011, the Veteran reported that because of her migraine headaches she goes back to bed after her children leave for school, and then sleeps all day.  In June 2012 she went to the doctor because her medication was not effective and in August 2012 she sought treatment in the emergency room for migraine headaches.  She reported in January 2013 that her migraine headaches were worsening in intensity.  

In December 2013, the Veteran testified at her hearing that during 2013 she was hospitalized monthly for a week at a time due to migraine headaches and associated aneurysms, and that when she gets the headaches she is not able to do anything, and she vomits and is sensitive to light.  She stated that she seeks emergency care at the hospital at CNC University and Presbyterian hospital, and that she has incurred 17,000 dollars in hospital bills.  She also stated during the hearing that she currently works at a call center, but that they were considering putting her on a leave of absence because she was missing work, but they did not want to lay her off and pay her unemployment.  Her sister testified that the Veteran's children say that their mother is always crying.  

Affording the Veteran the benefit of the doubt with respect to the evaluation of her migraine headaches disability the Board finds the evidence in equipoise as to the question of whether she has prostrating headaches, which occur with frequency, at least once a week, that are likely productive of severe economic inadaptability.  The Veteran has consistently demonstrated that she has prostrating migraine headaches ranging from multiple times a month to multiple times per week that have resulted in multiple hospitalizations, and difficulty in attending work and school throughout the period on appeal.  The Board notes that "inadaptability" is not defined in the Diagnostic Code, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  Nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  See e.g., Pierce v. Prinicipi, 18 Vet. App. 440, 446 (2004). 

Thereforethe Board concludes that the Veteran's migraine headaches have likely been manifested by very frequent prostrating and prolonged attacks productive of severe economic inadaptability throughout the whole period on appeal and staged ratings are not necessary.  See Fenderson, supra.  In light of this finding, the Board concludes that the criteria for a 50 percent rating have been met or approximated.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A higher schedular rating for headaches is not assignable as a 50 percent rating is the maximum schedular rating under Diagnostic Code 8100 for migraine headaches.  There are no other diagnostic codes available that would provide an analogous evaluation of the relevant symptoms.

Extraschedular- Migraine Headaches

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected migraine headaches are contemplated and reasonably described by the rating criteria under Diagnostic Code 8100.  See 38 C.F.R. § 4.71a (2013).  In this regard, the Veteran's migraine disability has specifically been manifested by prostrating attacks that have led to severe economic inadaptability.  As shown above, this type of disability picture, including difficulty or inability to work, is specifically addressed in the rating criteria set forth in Diagnostic Code 8100.  See id.  Accordingly, the Board finds that a comparison of the Veteran's migraine headaches with the schedular criteria does not show that they present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization which are contemplated by the scheduler criteria in this instance.  See Thun, 22 Vet. App. at 118-19.  


ORDER

An initial 50 percent rating for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary awards. 
REMAND

The Veteran essentially contends that her service connected De Quervain's tenosynovitis in both wrists is causing her pain and limitation of motion not only her wrists, for which she is rated, but also her hands and digits.  

In this case, the RO has evaluated the Veteran's service-connected De Quervain's tenosynovitis of the left and right wrist under Diagnostic Code 5024.  Under Diagnostic Code 5024, tenosynovitis shall be rated based on limitation of motion of the affected part, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2013). 

It appears that the Veteran's bilateral tenosynovitis has been rated based upon limitation of motion of the wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under that Diagnostic Code a 10 percent rating is warranted for limitation of motion of the wrist (major or minor), such that dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  That is the highest schedular disability rating available under that Diagnostic Code.  See 38 C.F.R. § 4.25 (2013). 

Higher ratings are available for the wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5214; however, that provision requires the presence of ankylosis.  Id.  

It is noted, however, that in a March 2011 VA examination the Veteran stated she experiences constant stiffness and tenderness of right hand and wrist, right hand spasms, has to use her left hand to unlock her right hand, and wears wrist braces at night.  She stated she experiences weekly flare-ups of right hand and her examination showed edema of palmer surface below the thumb area.  She also stated she doesn't drive due to hand spasms.  

Given the foregoing reported symptoms, and given that Diagnostic Code 5024, for tenosynovitis allows for ratings based on limitation of motion of the affected part, a question is raised as to whether in addition to the wrists, the Veteran's service-connected De Quervain's tenosynovitis in both wrists also affects other parts of the lower extremities; and more specifically, the hands and digits.  
Thus, a clarification of the Veteran's most current diagnoses and whether it merits a rating based on the Veteran's hand pathology or other symptoms is warranted to be able to adjudicate her claim.  Consequently, any outstanding medical records should be obtained, and the Veteran should be afforded a new examination to address the current severity of her De Quervain's tenosynovitis and associated symptoms.  Barr, 21 Vet. App. at 312; 38 C.F.R. § 3.159(c) (2013).  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, attempt to procure copies of all private records which have not previously been obtained from identified treatment sources,

Even though the Veteran's appeal has been granted for migraine headaches, she should still be contacted to obtain hospitalization records, including emergency treatment records from CNC University, Presbyterian hospital, and Colleton County Hospital.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure same, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond. 

2.  Schedule the Veteran for a VA examination to assess the severity of her service-connected De Quervain's tenosynovitis of the wrists.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should comment on whether the Veteran's De Quervain's tenosynovitis affects just the left and right wrists or whether it produces symptomology in other areas, such as the hands and digits.  

The examiner should identify all findings related to the service-connected disability and fully describe the extent and severity of those symptoms of any body part affected  by the Veteran's De Quervain's tenosynovitis.  The findings should include the range of motion (in degrees) of any body part affected by the tenosynovitis.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or repeated use.  All functional losses caused by service-connected disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


